internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-166502-01 date date legend taxpayer a taxpayer b parent state u state v state w year year date date date date date date date date date policy a policy b policy c policy d policy e policy f policy g policy h plr-166502-01 amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount program i dear this is in response to your letter of date as supplemented requesting a waiver pursuant to sec_101 and sec_7702 of the internal_revenue_code code for certain insurance contracts issued by taxpayer a and taxpayer b hereinafter sometimes referred to as taxpayers that failed to meet the requirements of sec_101 and sec_7702 plr-166502-01 the information submitted indicates that taxpayer a is a stock_life_insurance_company subject_to subchapter_l of the code incorporated under the laws of state u and is licensed to do business in amount states including state v taxpayer b a wholly-owned subsidiary of taxpayer a is a stock_life_insurance_company subject_to subchapter_l of the code incorporated under the laws of state w and is licensed to do business in amount states including state v taxpayers a and b and other affiliates join in the filing of a consolidated federal_income_tax return with parent all of the life_insurance contracts policies that taxpayers a and b issued on or before date were designed to comply with sec_101 by satisfying the guideline premium limitations and the applicable_percentage requirements of that section policies issued after that date were designed to comply with sec_7702 by satisfying both the guideline premium requirements and the cash_value corridor of that section all policies were designed to qualify as life_insurance contracts for tax purposes this request relates to eight types of nonparticipating flexible premium universal_life_insurance contracts issued by taxpayers as follows policy a policy b policy c policy d policy e policy f policy g and policy h as of date taxpayers had amount policies in force including the following amount policy a contracts amount policy b contracts amount policy c contracts amount policy d contracts amount policy e contracts amount policy f contracts amount policy g contracts and amount policy h contracts approximately in date taxpayers discovered that amount policies failed policies failed to meet the requirements of sec_101 and sec_7702 whichever was applicable for a variety of reasons errors through were clerical processing errors which resulted in the noncompliance of amount policies issued by taxpayer a and amount policies issued by taxpayer b error stemmed from the failure by personnel to follow the taxpayers’ established procedures for processing the monthly report that listed policies with excess premiums and for returning to policyholders excess premiums with interest within days of the end of the contract_year in which they were paid the monthly report was sorted by policy number and did not include the policy anniversary date of each of the policies identified as potentially having excess premiums personnel did not always process those policies on the monthly report that were closest to the 60-day deadline ahead of those which were further from the deadline this error resulted in the noncompliance of amount policy a contracts amount policy b contracts plr-166502-01 amount policy c contracts amount policy d contracts amount policy e contracts amount policy f contracts and amount policy g contracts with regard to error amount policy h contracts failed because the report generated for that policy was not processed in a timely manner in accordance with the taxpayers’ procedures the report generated for this policy was one of the first such reports generated and the employee responsible for processing the report did not realize that this report needed to be processed in the same manner as the premium limitation violation notice hence the excess premiums_paid under the policies were not refunded within days of the end of the contract_year in which they were received taxpayers had procedures existing at that time that if properly followed would have resulted in the contracts complying with the statute further taxpayers have represented that in order to prevent a recurrence of such an error the taxpayers held a training session on date for the personnel responsible for processing the reports during this session supervisors reviewed the content of the report and the actions that must be taken by the personnel upon receiving such a report supervisors also stressed the importance of personnel following taxpayers’ procedures for processing the reports in a timely manner error was due to the failure of personnel to input correctly the pertinent policy information necessary to calculate the correct amount of refund to ensure the policies’ compliance with sec_101 or sec_7702 as applicable as a result an incorrect amount of premium was refunded lower than the correct amount that needed to be refunded this error resulted in the noncompliance of amount policy a contracts amount policy b contracts amount policy c contracts amount policy d contracts amount policy e contracts amount policy f contracts amount policy g contracts and amount policy h contracts when the audit program was developed the few policies that were listed could be processed within days after the end of the contract_year in which the excess premiums were paid as taxpayers expanded the audit program the number of policies identified on the audit reports increased to amount to amount policies on each audit report over percent of these policies do satisfy the requirements of sec_101 and sec_7702 as applicable to remedy the above clerical errors and to ensure the audit reports would continue to be processed in a timely manner the taxpayers increased the number of employees whose primary job responsibility was to process the audit reports and added the policy anniversary date to the audit reports in date plr-166502-01 these changes enable personnel to process the potentially failed policies in a timely manner in addition the audit report is now consistently received by the processing personnel between the third and fifth business_day of the month as a result processing personnel can begin their review of the potentially failed policies listed on the monthly audit report several days earlier than previously taxpayers are also in the process of modifying the audit program so that it will correctly compare premiums_paid to the greater of the guideline_single_premium and the sum of the guideline level premiums for certain policy forms developed more recently once this modification to the audit program is complete the audit report will no longer incorrectly identify a large number of policies issued on more recently developed policy forms as having excess premiums this will greatly reduce the policies that were incorrectly listed on the audit report as having excess premiums and will significantly shorten the report in order to reduce the likelihood that the data input clerical_error will recur taxpayers are in the process of streamlining the spreadsheet used to generate the audit report so that less information will have to be inputted manually and therefore the potential for data input errors will be reduced taxpayers represent that certain revisions to the spreadsheet containing the information have already been made and taxpayers expect to complete the revisions by date these revisions will reduce the possibility of incorrect information being inputted by clarifying what information needs to be inputted and in some situations providing specific options from which the personnel can choose in addition an adjunct program to calculate the insured’s age will be made available to the personnel using the spreadsheet with regard to error in late year taxpayers learned that a maintenance error had occurred in their audit program and that the audit program had not been comparing the correct amount of premiums_paid with the premium limitation for certain policies when taxpayers’ audit program compared premiums_paid against the premium limitation it retrieved premium payment information it stored in order to correctly determine the amount of premiums_paid taxpayers learned that the audit program had stopped accessing this stored data after routine maintenance was performed by third party consultants consultants who inadvertently deactivated for a period of about months the audit program’s ability to access the premium payment it stores as a result premiums were retained in excess of the premium limitation and not refunded within days of the end of the contract_year in which they were applied to the policy after discovering this error taxpayers promptly enabled the audit program to once again access both current premium plr-166502-01 payments and stored premium payments in order to identify all of the policies that do not satisfy the applicable_requirements of sec_101 and sec_7702 this error resulted in the noncompliance of amount policy a contracts amount policy b contracts amount policy c contracts amount policy d contracts amount policy e contracts amount policy f contracts and amount policy g contracts with regard to error early in year taxpayers identified certain policies on the audit report as failed policies upon further investigation taxpayers determined excess premiums with respect to these failed policies had been paid in an earlier year taxpayers learned that their audit program contained a programming error in connection with counting the correct number of days in a leap year specifically in leap years the program treated the date immediately preceding a policy anniversary date as the policy anniversary date in the case of policies with policy anniversaries occurring on the first of the month in the months of march through december as a result of error because of the extra day in february in leap years policies with an anniversary date on the first of each subsequent month were not properly selected or audited this programming error resulted in the failure of amount policy a contracts amount policy b contracts amount policy c contracts and amount policy e contracts taxpayers have represented that by date they will have corrected the programming error error in the audit program as an additional corrective measure taxpayers have begun using program i a program that measures performance data and causal data to systematically ascertain how to eliminate the root causes of defects with the goal of zero defects this approach uses controls that include quality verification of refund amounts timeliness measurements to ensure that the entire audit report is worked prior to the end of the month and additional report controls to identify any unusual situations as soon as possible other control measures include a documented spot check process to verify the accuracy of premium refunds and a check for accuracy of each data input in addition each employee in the processing area will be reviewed using specific performance standards using program i taxpayers expect to eliminate untimely processing of premium violation notices and audit reports these improvements will be monitored on a monthly basis in addition a task force will be created consisting of representatives from the administration and compliance departments that will be responsible for addressing and resolving unusual situations immediately the task force will also meet periodically to review the maintenance of the process controls plr-166502-01 by letters dated date and date taxpayers identified error in amount contracts all of which had been included in the waiver request of date the contracts all were issued with a rider that provides term life_insurance coverage on the life of a family_member of the individual insured under the policy in computing the guideline_premium_limitation for these contracts taxpayers treated the rider as a qualified additional benefit within the meaning of sec_7702 in addition pursuant to sec_7702 taxpayers treated the charges for the rider as a future benefit in determining the amount of the charges for such future_benefits which could be taken into account in the guideline_premium_limitation taxpayers followed the reasonable mortality charge requirements of sec_7702 taxpayers contend that approach was reasonable because the charge for the rider is a mortality charge and sec_7702 specifically applies to mortality charges pursuant to those requirements and the safe_harbor of notice_88_128 1988_2_cb_540 taxpayers reflected the full cso mortality charge for the rider in the guideline premium taxpayers propose to remedy policies with errors through by refunding the excess premiums with interest equal to or greater than the contract crediting rate to the contract holders taxpayers represent this cure will be implemented within days of the effective date of the requested waiver to remedy error taxpayers have recalculated the guideline_premium_limitation for the amount contracts with the rider following the reasonable expense charge rule_of sec_7702 and thus taking into account only the current charges imposed for the rider taxpayers will increase the death_benefits under each of the amount policies so that the premiums_paid for such policies will not exceed the guideline_premium_limitation as so redetermined law and analysis sec_101 excludes from gross_income any amount_paid by reason of the death of the insured under a life_insurance_contract known as a flexible premium contract only if the contract satisfies either the guideline_premium_limitation and the applicable_percentage limitation of sec_101 and ii or the cash_value test of sec_101 sec_101 applies to contracts issued before date sec_7702 defines the term life_insurance_contract for all purposes of the code under sec_7702 in order to be a life_insurance_contract for federal_income_tax purposes a contract must qualify as such under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 and sec_7702 or both the plr-166502-01 guideline premium requirements of sec_7702 and sec_7702 and the cash_value corridor of sec_7702 and sec_7702 with respect to the guideline premium requirements sec_7702 requires that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii i ii iii reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing commissioners standard tables as defined in sec_807 as of the time the contract is issued any reasonable charges other than mortality charges which on the basis of the company's experience if any with respect to similar contracts are reasonably expected to be actually paid and interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and using a minimum interest rate of four percent rather than six percent accordingly the amount of both the guideline_single_premium and guideline_level_premium is proportional to the amount of future_benefits under the contract the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium sec_7702 defines the term future_benefits to mean death_benefits and endowment benefits sec_7702 characterizes family term riders as qualified_additional_benefits and sec_7702 provides further that qualified_additional_benefits shall not be treated as future_benefits under the contract but the charges for such benefits shall be treated as future_benefits in computing the guideline premiums for a policy to which the family term rider or spousal term rider was attached taxpayer treated the charges for the rider as a future benefit and accordingly increased the guideline premium for each policy by that amount taxpayer however treated those charges under the reasonable mortality charge standard set forth in sec_7702 rather than under the reasonable expense charge standard set forth in sec_7702 charges contemplated by sec_7702 are deemed reasonable if they do not exceed the charges set forth in the cso mortality_table regardless of whether the charges actually set forth in plr-166502-01 the contract are less than the cso amount in contrast charges contemplated by sec_7702 are deemed reasonable only if they reflect the amount expected to be actually paid which will typically correlate to a company's actual charges consequently in many instances the guideline premiums attributable to certain benefits will be higher if treated under sec_7702 rather than sec_7702 although the code in setting forth the guideline premium limitations does not specifically direct taxpayers to treat family term riders under sec_7702 rather than c b i the rules applicable to the cash_value_accumulation_test are controlling in this regard particularly sec_7702 provides one of the computational rules for determining the net_single_premium used to ascertain compliance with the cash_value_accumulation_test sec_7702 states that such computation in the case of qualified_additional_benefits shall be made on the basis of sec_7702 thus for the purpose of the cash_value_accumulation_test family term riders as qualified_additional_benefits are treated under sec_7702 although the requirement set forth in sec_7702 refers only to the determination required for the cash_value_accumulation_test and does not expressly apply to the guideline premium limitations this provision is the only direction provided by congress as to how charges for qualified_additional_benefits are to be considered from a computational standpoint the legislative_history moreover is absent of any indication that there be two separate standards for inclusion of such charges one for the cash_value_accumulation_test and one for the guideline_premium_limitation given congress' indication that family term riders should be treated under sec_7702 for the purpose of the cash_value_accumulation_test and absent any indication to the contrary we conclude that sec_7702 implicitly requires family term rider benefits to be treated under c b ii for the purpose of the guideline premium limitations as well under sec_101 and sec_7702 the secretary_of_the_treasury may waive the failure to satisfy the requirements of sec_101 and sec_7702 respectively if the taxpayer establishes that the requirements were not satisfied due to reasonable error s and that reasonable steps are being taken to remedy the error s after considering all of the facts and circumstances we find that the failure of the amount policies to satisfy the requirements of sec_101 and sec_7702 was due to reasonable errors and that taxpayers are taking reasonable steps to remedy the errors in so doing we note that although error was due to taxpayers’ incorrect application of sec_7702 rather than c b ii taxpayers’ error in this regard was reasonable to remedy the compliance failure of the amount policies with regard to errors through taxpayer will within days of receipt of this ruling refund any excess premium with interest equal to or greater than the contract crediting rate to the contract holders to cure error attributable to taxpayers’ incorrect application of sec_7702 taxpayers will within days of receipt of this ruling increase the death_benefits under each of the amount policies so that the premiums_paid for such policies will not exceed the guideline_premium_limitation as so redetermined plr-166502-01 conclusion accordingly based on the information submitted the failure of the amount contracts to satisfy the requirements of sec_101 or sec_7702 is waived pursuant to sec_101 and sec_7702 provided that the excess premiums are refunded with interest calculated equal to or greater than the contract crediting rate as of the date of the cure and or the revised death_benefits are calculated as of the date of the cure any contracts that are not cured within days of the date of this letter are not covered by this waiver the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers sincerely yours s mark smith chief branch office of associate chief_counsel financial institutions products
